2:20-cv-03846-DCN         Date Filed 09/03/21       Entry Number 13        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

  Heidi Ruehl,                             )             C/A No.: 2:20-cv-3846 DCN
                                           )
                              Plaintiff,   )
                                           )
                vs.                        )                     ORDER
                                           )
  Kilolo Kijakazi1, Commissioner of Social )
  Security Administration,                 )
                                           )
                              Defendant.   )
  ____________________________________)


           This Social Security case is before the Court upon the magistrate judge’s recommendation

  that the Commissioner’s decision be affirmed.

           This Court is charged with conducting a de novo review of any portion of the magistrate

  judge's report to which a specific objection is registered, and may accept, reject, or modify, in

  whole or in part, the recommendations contained in that report. 28 U.S.C. § 636(b)(1).

  However, absent prompt objection by a dissatisfied party, it appears that Congress did not intend

  for the district court to review the factual and legal conclusions of the magistrate judge. Thomas

  v Arn, 474 U.S. 140 (1985). Additionally, any party who fails to file timely, written objections

  to the magistrate judge's report pursuant to 28 U.S.C. § 636(b)(1) waives the right to raise those

  objections at the appellate court level. United States v. Schronce, 727 F.2d 91 (4th Cir. 1984),

  cert. denied, 467 U.S. 1208 (1984 ).2 No objections have been filed to the magistrate judge’s


             1
             Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
    Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is hereby
    substituted for Andrew Saul as defendant in this suit.
       2
       In Wright v. Collins, 766 F.2d 841 (4th Cir. 1985), the court held "that a pro se litigant
    must receive fair notification of the consequences of failure to object to a magistrate judge's
    report before such a procedural default will result in waiver of the right to appeal. The notice
2:20-cv-03846-DCN        Date Filed 09/03/21       Entry Number 13         Page 2 of 2




  report and recommendation.

         A de novo review of the record indicates that the magistrate judge's report accurately

  summarizes this case and the applicable law. Accordingly, the magistrate judge’s report and

  recommendation is incorporated into this Order. For the reasons articulated by the magistrate

  judge, the Report and Recommendation is AFFIRMED, and the Commissioner’s decision is

  AFFIRMED.

         AND IT IS SO ORDERED.




                                                         David C. Norton
                                                         United States District Judge
  September 3, 2021
  Charleston, South Carolina

                                     NOTICE OF RIGHT TO APPEAL
         The parties are hereby notified that any right to appeal this Order is governed by Rules
  3 and 4 of the Federal Rules of Appellate Procedure.




    must be 'sufficiently understandable to one in appellant's circumstances fairly to appraise him
    of what is required.'" Id. at 846. Plaintiff was advised in a clear manner that his objections
    had to be filed within ten (10) days, and he received notice of the consequences at the
    appellate level of his failure to object to the magistrate judge's report.
